Citation Nr: 0325006	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  03-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Whether new and material evidence has been received to reopen 
previously denied claims for service connection for an 
acquired psychiatric disorder, inclusive of
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

The Board shall decide an appeal only after giving the 
appellant an opportunity for a hearing.  38 U.S.C.A. §§ 7105, 
7107 (West 2002).  

In July 2003, the veteran requested a hearing at the RO 
before a Veterans Law Judge (VLJ) of the Board.  This type of 
hearing is often referred to as a travel Board hearing.  So 
one must be scheduled.  38 C.F.R. § 20.704 (2002).

Accordingly, the claim hereby is REMANDED to the RO for the 
following:

Schedule the veteran for a travel Board 
hearing at the soonest available 
opportunity.  Notify him of the date, 
time, and location of his hearing.  Place 
a copy of the letter in his claims file.  
If, for whatever reason, he changes his 
mind and decides not to have a hearing, 
also document that in his claims file.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




